

117 HR 5474 IH: Reinforcing American-Made Products Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5474IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mrs. Trahan (for herself and Mr. Curtis) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo make exclusive the authority of the Federal Government to regulate the labeling of products made in the United States and introduced in interstate or foreign commerce, and for other purposes.1.Short titleThis Act may be cited as the Reinforcing American-Made Products Act.2.Exclusivity of Federal authority to regulate labeling of products made in the United States and introduced in interstate or foreign commerceSection 320933 of the Violent Crime Control and Law Enforcement Act of 1994 (15 U.S.C. 45a) is amended—(1)in the first sentence, by striking To the extent and inserting the following:(a)In generalTo the extent;(2)by adding at the end the following:(b)Effect on State law(1)In generalExcept as provided in paragraph (2), the provisions of this section shall supersede any provisions of the law of any State expressly relating to the extent to which a product is introduced, delivered for introduction, sold, advertised, or offered for sale in interstate or foreign commerce with a Made in the U.S.A. or Made in America label, or the equivalent thereof, in order to represent that such product was in whole or substantial part of domestic origin.(2)EnforcementNothing in this section shall preclude the application of the law of any State to the use of a label not in compliance with subsection (a).; and(3)in the third sentence of subsection (a), as so designated by paragraph (1), by striking Nothing in this section and inserting Except as provided in subsection (b), nothing in this section.